Title: To Thomas Jefferson from Henry Dearborn, 23 March 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,/
                            War DepartmentMarch 23d. 1807
                        
                        When Ensign Mead arrived in the City of Washington with the charge of S. Swartout, he observed to me that he
                            had a desire to make a communication, which he intended to have made to General Wilkinson previous to his leaving New
                            Orleans: no other person being present I observed that I had no objection to hear what he had to say. He then remarked
                            that, about nine months ago, he was invited to dine with Judge Workman at New Orleans in company with Lieutenants Taylor
                            & Sevier; that after dinner Judge Workman observed that he had an advantageous & important proposition to
                            make on conditions they (Taylor, Sevier and Mead) would engage not to divulge it; that after some observations from them,
                            in which they conditionally agreed to secrecy, he, (the Judge) remarked, there was an opportunity for them to attain honor
                            and wealth, or words to that effect, by engaging in an enterprise against the Spanish possessions; and that young
                            enterprising Officers would have offers of honorable situations &c. &c.
                        Ensign Mead after communicating the foregoing, said that he soon afterwards, was ordered up the river and
                            heard no more of the business.
                        A few days after receiving this information from Ensign Mead, I received the depositions of Captain Furgus
                            and Doctor Davidson, by which it appeared that Ensign Mead had not communicated all he knew in relation to the secret
                            association at New Orleans—I then notified him that I wished to see him, he called at the Office, and was informed, of the
                            reasons I had for suspecting that he had not communicated to me all he knew relative to the subject he had before
                            mentioned; and that I did not wish him to make any further communication unless it was agreeable to himself;—but that his
                            future standing might probably depend, in some measure, on the candor and frankness, he should manifest, in the
                            communications he might think proper to make.—He then declared, in strong terms, that he had no desire to keep back any
                            circumstances which had come to his knowledge in relation to the subject;—and said, he would fully and freely disclose
                            whatever he knew concerning it.—I then asked him what conversation had taken place between himself and others in addition
                            to what he had mentioned the other day—He observed that he did not recollect any, except with Captain Furgus. I asked him
                            if he had not spoken to any other officer on the subject; he said he recollected hearing some conversation relative to it,
                            between Captains Furgus and Cooper—What he said of these two conversations did not appear sufficiently explicit to deserve
                            much attention;—and I enquired if he had never conversed with any other persons on the subject—He said that, when he went
                            up to Fort Adams, he had some conversation with a person not attached to the Army, but declined mentioning his name. I
                            then asked him whether he had not been at a meeting of some Officers at a place called the willow Grove, where some
                            conversation took place concerning the business in question; he said he had not. I observed to him that I had been induced
                            to believe that he had been present at such meeting—and he again possitively denied evir being at such place, or having
                            had any other conversation on the subject than what he had already mentioned.
                        Previous and subsequent to the foregoing conversation, the Testimony of sundry Officers having been received
                            from New Orleans, and also the verbal declarations of Lieut. Luckett to myself, which show, that Ensign Mead had not been
                            candid or correct in his communications to me; that he was knowing to some facts and transactions, of which he explicitly
                            denied having any knowledge, notwithstanding his frequent declarations that he would hold nothing back, but would candidly
                            communicate every circumstance within his knowledge relating to the subject in question.
                        Ensign Mead repeatedly declared that he was not at any meeting of Officers at the Willow Grove; nor had any
                            conversation at that place with any one respecting the subject.
                        He also repeatedly declared that he had held no conversation with any other persons, except what took place
                            at Judge Workman’s and with Captain Furgus, and one person at, or in the vicinity of Fort Adams, who was not attached to
                            the Army.—That these declarations are unfounded and untrue, will appear from the depositions of Lieutenants Luckett and
                            Murray, of Ensign Small, and the declarations of Doctor Davidson, herewith transmitted.
                        Accept, Sir, assurances of my high respect and consideration
                        
                            H Dearborn
                            
                        
                    